Per Curiam:

The petition for writ of certiorari is granted and the judgment is reversed on the authority of Russell v. City of Idaho Falls, No. 8431 [78 Idaho -, 305 P. 2d *958740], decided by the Supreme Court of Idaho, December 24, 1956. The case is remanded to the Court of Appeals for proceedings consistent with this holding.
William D. Donnelly for petitioners. Bryan P. Leverich for respondent.
Mr. Justice Reed, Mr. Justice Frankfurter, Mr. Justice Burton, and Mr. Justice Harlan would not grant the petition for writ of certiorari, but in any event, upon its being granted, would vacate the judgment of the Court of Appeals and remand the case for reconsideration by that court in light of the decision of the Supreme Court of Idaho in the case of Russell v. City of Idaho Falls, [supra], decided by the latter court December 24, 1956, after the decision in the present case.